Citation Nr: 1532535	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include as secondary to right ear hearing loss and/or tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to May 1971, with service in Vietnam from September r1970 to March 1971.  The Veteran is in receipt of the Combat Infantryman Badge, the Vietnam Campaign Medal with 60 device, and the Vietnam Service Medal, among others.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This matter was previously before the Board in May 2013, at which time it was remanded for additional development.  The RO has complied with the remand directives.  

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA electronic claims system shows a June 2015 appellate brief that has been considered by the Board.  Additionally, the paper claims file contains VA treatment records through September 2009.  VA treatment records dated from 2009 through 2013 are associated with the Virtual VA File; they are irrelevant however, as they are mostly related to psychiatric treatment and only document the presence of left ear hearing loss, which is not in dispute in this appeal.  The remaining documents are either duplicative of evidence contained within the physical claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  Left ear hearing loss did not manifest during service and has not been shown to be causally related to service, nor did an organic disease of the nervous system manifest within one year of separation from active service.

2.  Left ear hearing loss is not caused or aggravated by a service-connected disability, including right ear hearing loss or tinnitus.  


CONCLUSION OF LAW

The criteria for a grant of service connection for left ear hearing loss, including as secondary to or aggravated by a service-connected disorder, are not met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in July 2008, prior to the initial decision on the claim in October 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant. That letter provided all required substantive notice. Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs) have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims. The RO sought all available post-service VA treatment records. The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  The Veteran was afforded VA examinations in October 2008 and June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 VA examination is adequate to decide the case because, as shown below, the medical opinion is predicated on a full reading of the STRs contained in the Veteran's claims file, consideration all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the May 2013 remand.  A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board finds that the June 2013 VA examination report addressed the issues raised in the May 2013 remand directives.  Accordingly, there has been compliance and the Board will address the merits of the claim.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and regulations

In this case, the Veteran contends that his current left ear hearing loss began during service and has existed since that time.  He asserts it is due to his in-service noise exposure.  In various statements of record, the Veteran reported that after service he worked for IBM in a desk job for 16 years and then worked for the Post Office.  He reported recreational hunting without hearing protection, although he rarely shot.  Alternatively, the Veteran contends that his left ear hearing loss is secondary to or aggravated by his service-connected right ear hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). There must be: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609 (2015). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

First, the Board notes that there is a current diagnosis of left ear hearing loss.  See 38 C.F.R. § 3.385; October 2008 VA examination.  Second, the Board accepts that the Veteran was exposed to noise during service as his statements are consistent with the circumstances of his service, to include service in Vietnam as a light weapons infantryman.  See 38 U.S.C.A. § 1154(a) (2014); Veteran's DD-214.

Third, then, the issue is whether the hearing loss began during service, is otherwise related to service, or is caused or aggravated by his right ear hearing loss and/or tinnitus.

The Veteran's service records show that his entrance examination from June 1968 did not indicate any hearing abnormalities. Treatment records are silent for any complaints, treatment, or diagnosis of hearing loss.  In the Veteran's April 1971 service discharge report of medical history, he denied any hearing loss.  The Veteran's April 1971 service discharge report of medical examination showed a normal clinical evaluation of the ears; the audiological findings did not indicate a current left ear hearing loss.  The examiner assigned a PUHLES profile of "1" for the hearing and ears, which indicates a high level of medical fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Post service, in April 1984, a hearing test indicated hearing loss, as defined by the VA, particularly in the right ear. A VA outpatient note from June 2008 for audiology noted that the Veteran was exposed to small arms fire, mortar fire, and artillery fire during service. Hearing in the left ear was within normal limits.

In August 2008, a VA outpatient note indicated a mild hearing loss on the left side.  The physician stated that in light of the chronicity of the Veteran's symptoms and absence of associated other symptoms, it is unlikely that the Veteran's right ear hearing loss is due to retrocochlear pathology and is more likely due to an initial noise-induced hearing loss from his time spent in the service.  No opinion was offered regarding the left ear, although the examiner stated that the Veteran has a superimposed bilateral presbycusis.  



The Veteran was afforded a VA examination in October 2008. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
5
5
10
25
40

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  The VA examiner noted that audiometric data obtained at induction and separation from military service revealed normal hearing thresholds, and although there was a significant shift in the right ear, there was no indication of a significant threshold shift for the left ear.  Therefore, the examiner opined that it is not at least as likely as not that the Veteran's service noise exposure met the definition of a disabling hearing impairment by adjudication standards.

A VA examination was conducted in June 2013.  Upon review of the claims file and the Veteran, the examiner opined that it is not as least as likely as not that the in-service noise exposure contributed to his left ear hearing loss.  The examiner noted that there was no significant threshold shift in the left ear during service, that the Veteran did not have hearing loss at discharge from service, and that the Veteran reported recreational hunting noise exposure.  Additionally, the examiner noted that the Institute of Medicine concluded that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss in the left ear was caused by or the result of military service noise exposure.  The examiner further stated that there is no research showing that tinnitus or opposite side hearing loss aggravates or causes hearing loss in the other side.  Although the examiner noted the lack of hearing loss at discharge, this was not the only reason provided for the negative nexus opinion.  The examiner also noted the length of time between the diagnosis and service discharge and post service noise exposure.  The Board finds these opinions significantly probative.

The Board has considered the Veteran's lay statements that his hearing loss began during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran denied any hearing loss at service discharge; this affirmative evidence contrary to his current statements diminishes the credibility of his assertions.  Although the examiner did not expressly consider these assertions, the Board has not found them credible; accordingly, consideration is unnecessary.  Thus, in light of that finding and the VA examiner's opinions, the Board finds that the June 2013 VA examiner's opinion is the most probative evidence of record on this matter.  The examiner reviewed and detailed the relevant evidence in the claims file and properly accepted as true the Veteran's account of in-service noise exposure.  Nevertheless, she concluded that the Veteran's current hearing loss was not causally or etiologically related to his military service or his service-connected right ear hearing loss and tinnitus, based on a multi-factorial rationale.

Based on the foregoing, the Board finds that the Veteran's left ear hearing loss did not have its onset in or is otherwise caused by his in-service noise exposure, and is not secondary to his right ear hearing loss or tinnitus.  Accordingly, the claim for service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


